 

  

Fill in this information to identify your case:

  

RECEIVED+FILES

| United States Bankruptcy Court for the:

Eastem District of Missouri

20I9APR1S PM 2:59

|
|

 

 

_ Case number (irinoun) Chapter you are filing under: .
Chapter 7 “RA,US BANKRUPTCY COUR
i ) Chapter 11 EASTERN QISTRICT

MPLS AtIm: =

a Chavter 4a i Check if this is an

amended filing

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 42117

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
Same person must be Debtor 7 in ail of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

! About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
4. Your full name =
White the name that is on your
government-issued picture LATRANEICE -
identification (for example, First name First name
your driver's license or L
passport). Middle name Middle name
Bring your picture DUNCAN
identification to your meeting —_— Last name Last name
with the trustee. i
Suffix (Sr., Jr, th HD Suffix (Sr., Jr., Hf, 1H) i
'2. All other names you '
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names. :
Last name Last name
First name First name /
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
/ your Social Security mx -— xx-_ 9 3 8 OT XK XK
number or federal OR OR :
individual Taxpayer
identification number = 9X — KK -_ 9x = wo -
(JTIN) \
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
 

 

 

Debtor 4 LATRAN E | CE L DU N CAN Case number (if known)
First Name Middte Name Last Name
About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

| 4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

i Include trade names and
i doing business as names

5. Where you live

a [ have not used any business names or EINs.

CJ | have not used any business names or EINs.

 

Business name

Business name

 

EIN

Business name

EIN

2630 HICKORY ST

 

 

 

 

Number Street

ST LOUIS MO 63104
City State ZIP Code
ST LOUIS CITY

County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

Business name

EIN

EIN

If Debtor 2 lives at a different address:

 

Number Street

 

 

City State ZIP Code

 

County

if Debtor 2’s mailing address is different from
yours, fiil it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

Zi over the last 180 days before filing this petition,
| have lived in this district Jonger than in any
other district.

(J | have another reason. Expiain.
(See 28 U.S.C. § 1408.)

 

 

 

 

(J Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(J | have another reason. Expiain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 

 
Debtor 1 LATRAN EICE L DUNCAN Case number (i known),

First Name Middte Name

Last Name

a the Court About Your Bankruptcy Case

 

7. The chapter of the
Bankruptcy Code you
are choosing to file
under

8. How you will pay the fee

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

2 Chapter 7
L) Chapter 11
L) Chapter 12

L} Chapter 13

UL) | will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

L) I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

J | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

9. Have you filed for
bankruptcy within the
last 8 years?

 

 

 

 

 

10. Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

 

WNo
UL Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
WZ No
L} Yes. Debtor Relationship to you

 

District When Case number, if known.
MM/DD /YYYY

Debtor Relationship to you

District When Case number, if known.
MM/DD/YYYY

 

11. Do you rent your
residence?

Official Form 104

CINo. Goto line 12.
A Yes. Has your landlord obtained an eviction judgment against you?

1 No. Go to line 12.

C2 Yes. Fill out /nitial Statement About an Eviction Judgment Against You {Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for individuals Filing for Bankruptcy page 3

 
Debtor 1 LATRAN EICE L DU NCAN Case number (if known)

 

 

First Name Middle Name Last Name

EE Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor (J No. Goto Part 4.
of any full- or part-time
business? (2 Yes. Name and location of business

Asole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLC. Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

LJ Health Care Business (as defined in 11 U.S.C. § 101(27A))
LJ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
QJ Stockbroker (as defined in 11 U.S.C. § 101(53A))

LJ Commodity Broker (as defined in 11 U.S.C. § 101(6))

LJ None of the above

13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropnate deadlines. \f you indicate that you are a smail business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax retum or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor? a

No. | am not filing under Chapter 11.
For a definition of small 9 P
business debtor, see L] No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

QO) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

a Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do youownorhaveany (no
property that poses or is
alleged to pose a threat Yes. What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs lf immediate attention is needed, why is it needed?

 

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

Where is the property?
Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4

 
Debtor 1
First Name

LATRANEICE L DUNCAN

Middle Name

Last Name

Case number (if known)

aa Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

!f you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

dl t received a briefing from an approved credit
counseling agency within the 180 days before !
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(J | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after i made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet expiaining
what efforts you made to obtain the briefing, why
you were unable fo obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

(J 1 am not required to receive a briefing about
credit counseling because of:

Q Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

(J Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military

duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuats Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

() | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
pian, if any, that you developed with the agency.

(] 1 received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(C) 1 certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. lf you do not do so, your case
may be dismissed.

Any extension of the 30-day deadiine is granted
only for cause and is limited to a maximum of 15
days.

(J | am not required to receive a briefing about
credit counseling because of:

(J Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

(J Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

(J Active duty. | am currently on active military

duty in a military combat zone.

\f you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

 
LATRANEICE

First Name Middte Name

Debtor 1

L_ DUNCAN

Last Name

EE answer These Questions for Reporting Purposes

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

LI No. Go to line 16b.
{Z Yes. Go to line 17.

Case number (i known)

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

Q2 No. Go to line 16c.
L) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

LI No. tam not filing under Chapter 7. Go to line 18.

Q Yes. !am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and W No
administrative expenses
are paid that funds will be I Yes
available for distribution
to unsecured creditors?
18. How many creditorsdo 1-49 L) 1,000-5,000 LJ 25,001-50,000
you estimate that you LJ 50-99 LJ 5,001-10,000 LJ 50,001-100,000
owe? LI 100-199 LI 10,001-25,000 CL) More than 100,000
LJ 200-999
19. How much do you  $0-$50,000 LJ $1,000,001-$10 million LJ $500,000,001-$1 billion

estimate your assets to
be worth?

UL) $50,001-$100,000
LI $100,001-$500,000
L) $500,001-$1 million

LI $10,000,001-$50 million
LI $50,000,001-$100 million
L) $100,000,001-$500 million

LI $1,000,000,001-$10 billion
LI $10,000,000,001-$50 billion
LI More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

 $0-$50,000

LI $50,001-$100,000
CL} $100,001-$500,000
LI $500,001-$1 million

LI $1,000,001-$10 million

LI $10,000,001-$50 million
L) $50,000,001-$100 milion
{3 $100,000,001-$500 million

LI $500,000,001-$1 billion

LI $1,000,000,001-$10 billion
L) $10,000,000,001-$50 billion
{J More than $50 biltion

 

For you

Official Form 101

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

\f | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attomey to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection

with a bankrupfcy
18 U.S.C. §§

   
  

1519, and 3

571.

x

ase can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

 

Signature’of Debtor 1 J

od lis} 20)

NJ
Executed on
MM / DD /YYYY

Voluntary Petition for Ind

 

9

Executed on

ividuals Filing for Bankruptcy

Signature of Debtor 2

 

M

 

page 6

 

 
Debtor 1 LATRAN EICE L DU NCAN Case number (if known),

First Name Middle Name Last Name

 

 

 

 

PE Ee By REE SCAT A ET SEL TES ERD ALE AES SRA OS BEE TY

. !, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility

For your attorney, if you are to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief

represented by one available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no

If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

by an attorney, you do not

 

 

 

 

 

 

 

 

need fo file this page. x
Date
Signature of Attorney for Debtor MM / DD /YYYY
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State

   

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7

 

 
LATRANEICE

Debtor 1

L DUNCAN

Case number (it known),

 

First Name

Middle Name

   

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

 

Official Form 101

Last Name

nape i Sens SEE AEGTORE Bes SeBRWE ESTES RET

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

L) No

Wi Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

LC) No

Wd Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
Wi No

L) Yes. Name of Person
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney,may cause me to lose my rights or property if | do not properly handle the case.

 

 

 

 

x x
Signhyif re SOFD Debtor 1 C\— Signature of Debtor 2
Date bY Is 120 Date
e DD /YYYY MM/ DD /YYYY
a
Contact phone wr WQ Te 34 BS. Contact phone
Cell phone Cell phone

 

 

Email address Email address

 

 

Voluntary Petition for Individuals Filing for Bankruptcy

page 8

 

 
Fill in this information to identify your case:

Debtor 1 LATRANEICE L DUNCAN

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of Missouri

Case number ( Check if this is an
(if known) amended filing

 

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/115

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must filf out a new Summary and check the box at the top of this page.

SEE summarize Your Assets

 

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

1a. Copy line 55, Total real estate, from Schedule A/B .........eccseccecccsssescseseeeseeessesaecaeenenaecancaesnecenecaresecsecaseneseeeeasenetaenenenees $
1b. Copy line 62, Total personal property, from Schedule A/B........cccccccccccccsescssssssesesescsesnssescaussassesesceeraseeceesieasenessescceceess $ 810.00
1c. Copy line 63, Total of all property on Schedule A/B ............ccecscssscceseseereeeresteannevsceaesersevesneeeserseseneepeceansaesaserenteaereeersaesens $ 810.00

 

 

 

PERE summarize Your Liabilities

Your liabilities
Amount you owe

- 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

1 .00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule EAP... cc ccccesetettteeteeee $___1,500.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F oo... eceeeeeeettereeeee + 5 118,200.00

 

 

 

 

 

Your total liabilities $ 119,700.00
ERED summarize Your Income and Expenses
4, Schedule |: Your income (Official Form 106!) 3 160.00
Copy your combined monthly income from line 12 of Schedule f........ccecccccccscsccesccnseneceecensessececseneaesaeeaceneesaetaneneteaeeaseaeears §_ veers
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 226 of Schedule J o.oo... csssscsccsceeceeseneeeetacseceecseeeneneseeancnecesensateeseevecsannennetastictenseatpens $ ___ 2,225.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

 

 
Debtor 1 LATRANEICE L DUNCAN Case number (it known),

First Name Middie Name Last Name

 

| Part a: ORES These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

LJ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

Wi Yes

7. What kind of debt do you have?

Wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

CJ Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 2,225.00

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 1,500.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $
9d. Student loans. (Copy line 6f.) s______—78,500.00
Ye. Obligations arising out of a separation agreement or divorce that you did not report as $
priority claims. (Copy line 6g.)
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$
9g. Total. Add lines 9a through 9f. $ 77,000.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 

 
Fill in this information to identify your case and this filing:

Debtor 1 LATRANEICE L DUNCAN

 

First Name Middle Name

Debtor 2

Last Name

 

(Spouse, if filing) First Name Middle Name

Last Name

United States Bankruptcy Court for the: Easter District of Missouri

Case number

 

 

 

Official Form 106A/B

 

Schedule A/B: Property

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

A

() Check if this is an
amended filing

12/15

Ea Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

Yi No. Go to Part 2.
LL) Yes. Where is the property?

1.1,

 

Street address, if available, or other description

 

 

State ZIP Code

City

 

County

If you own or have more than one, list here:

1.2.

 

Street address, if available, or other description

 

 

State ZIP Code

City

 

County

Official Form 106A/B

What is the property? Check all that apply.
Q Single-family home

Q Duplex or multi-unit building

() Condominium or cooperative

(J Manufactured or mobile home

Q) Land

(J investment property

() Timeshare

() Other

 

Who has an interest in the property? Check one.
QQ Debtor 4 only

(J Debtor 2 only

() Debtor 1 and Debtor 2 only

(2) At least one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

LJ Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

What is the property? Check all that apply.
(J Single-family home

Q Duplex or multi-unit building

() Condominium or cooperative

(J Manufactured or mobile home

Q) Lana

CJ investment property

() Timeshare

Q) other
Who has an interest in the property? Check one.
QQ Debtor 1 only

Q) Debtor 2 only

() Debtor 1 and Debtor 2 only

() At least one of the debtors and another

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

LI Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Schedule A/B: Property

page 1

 

 
LATRANEICE L DUNCAN

 

 

Debtor 1 Case number (if known),
First Name Middle Name Last Name
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
sj family home the amount of any secured claims on Schedule D:
1.3. U ingle-family ho Creditors Who Have Claims Secured by Property.

 

Street address, if available, or other description Q) Duplex or multi-unit building

) Condominium or cooperative Current value of the Current value of the

 

 

 

 

 

 

 

 

ire pro ? i
Q) Manufactured or mobile home entire property portion you own?
CQ) Land $ $
Q) investment property
City State zipcode (2 Timeshare Describe the nature of your ownership
OQ interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
3 Q) Debtor 1 only
‘ounty C) Debtor 2 only
QJ Debtor 1 and Debtor 2 only Q) Check if this is community property
() At teast one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $
you have attached for Part 1. Write that number here. .................cc:::ccecceceeeeeeteeeeeeeseeeeeeseneegneeeeeeeessaraeeeeeeenrereaas oS

 

 

 

hy Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

bf No
UL Yes
3.1. Make: Who has an interest in the property? Check one. —_ Do not deduct secured claims or exemptions, Put
the amount of any secured claims on Schedule D:
Model: Q) Debtor 1 only Creditors Who Have Claims Secured by Property.
: Q) Debtor 2 only
Year: Current value of the Current value of the

Approximate mileage:

Other information:

 

 

 

 

if you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

|
j
{

 

Official Form 106A/B

C} Debtor 1 and Debtor 2 only
(Q) At least one of the debtors and another

() Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C} Debtor 1 only

C) Debtor 2 only

() Debtor 1 and Debtor 2 only

() At least one of the debtors and another

(1) Check if this is community property (see
instructions)

Schedule A/B: Property

entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

page 2

 

 
Debtor 4 LATRANEICE L_ DUNCAN

 

First Name Middle Name

3.3. Make:
Model:
Year:
Approximate mileage:

Other information:

 

L
3.4. Make:

Model:

Year:

Approximate mileage:

Other information:

 

i

j

L_

 

Who has an interest in the property? Check one.

(J Debtor 1 only

() Debtor 2 only

(J Debtor 1 and Debtor 2 only

(Q) At least one of the debtors and another

() Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

(J Debtor 1 only

() Debtor 2 only

() Debtor 1 and Debtor 2 only

() At least one of the debtors and another

(J Check if this is community property (see
instructions)

Case number (if known),

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

QJ no

C) Yes

4.41, Make:
Model:
Year:

Other information:

 

 

 

if you own or have more than one, list here:

4.2, Make:
Model:

Year:

 

 

 

 

Who has an interest in the property? Check one.
() Debtor 1 only

Q) Debtor 2 only

() Debtor 1 and Debtor 2 only

() At least one of the debtors and another

CJ Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
() Debtor 1 only

) Debtor 2 only
() Debtor 1 and Debtor 2 only

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

 

: oe entire property? portion you own?
Other information: () At least one of the debtors and another y
() Check if this is community property (see § $
instructions)
5, Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages S
you have attached for Part 2. Write that mumber ere oo... ee ce cece ccsseeseesecssessesseaneeseceneenecanecnseessensseuseanseatensaneesntennereeaneaneas >

Official Form 106A/B

Schedule A/B: Property

 

page 3

 

 
Debtor 1 LATRANEICE L DUNCAN Case number (if known)

First Name Middle Name Last Name

ee Describe Your Personal and Household Items

 

 

 

Current value of the
portion you own?
Do not deduct secured claims

Do you own or have any legal or equitable interest in any of the following items?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
Q No _
Yes. Describe......... BEDS LINENS DISHES $ 300.00
L J
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
No _ 7 neuen a
C) Yes. Deseribe.........0  §
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
No
QJ Yes. Describe.......... | $
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
2 No -
Q) Yes. Describe.......... | §
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
No cae ner - - a
U) Yes. Describe.......... =
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
QL No : ”
\ Yes. Desctibe.......... ‘ BASIC AND UNIFORMS $ 500.00
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
ae : | 10.00
W, : i .
\ Yes. Describe........-- GQgTUME JEWLERY ,§
13. Non-farm animals
Examples: Dogs, cats, birds, horses
No .
CQ} Yes. Describe........... $
14. Any other personal and household items you did not already list, including any health aids you did not list
No
) Yes. Give specific — : §
information, ..........4 i
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 810.00

 

for Part 3. Write that number here oo... ccc cccccccccccceccecececossessseessveessesssessossnussussssssssucenssssuccsusseneessestasesuessseseaeasasesssnsecseeeseesneessses >

 

 

Official Form 106A/B Schedule A/B: Property page 4

 

 
LATRANEICE L DUNCAN

Middle Name Last Name

Debtor 1

First Name

Describe Your Financial Assets

Case number (if known),

Do you own or have any legal or equitable interest in any of the following?

Current value of the
portion you own?

Do not deduct secured claims -

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
Q No
Ves ec cecccssestssssssnesstuenssetenttantusntseeuansntnessnnuenasetatiatsgtinensntsesusesenennesnetiaennatineieeanie CASH, coc 5 20.00
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
QO) No
Yes occ Institution name:
17.1. Checking account: DCU BAXTER CU $ 2.00
17.2, Checking account: $
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8, Other financial account: $
17.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
WY No
i {Institution or issuer name:
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
No Name of entity: % of ownership:
(] Yes. Give specific 0% %
information about 0
THEM... cere 0% %
0% %
Official Form 106A/B Schedule A/B: Property page 5

 

 
Debtor .LATRANEICE L DUNCAN

Case number (Ff known).

 

First Name Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Wi No

LJ Yes. Give specific Issuer name:
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

them... ee $
$
$
21. Retirement or pension accounts
Examples: Interests in RA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
No
CI Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: §.
Pension plan: $
IRA: $
Retirement account: $.
Keogh: $.
Additional account: $.
Additional account: $
22. Security deposits and prepayments
Your share of ail unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
A No
DD Ves eee institution name or individual:
Electric: $.
Gas: $
Heating oil: $.
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $.
Rented furniture: $
Other: $.
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
WY No
DD Yes once Issuer narne and description:
$
$

 

Official Form 106A/B

Schedule A/B: Property

page 6

 

 
Debtor 1 LATRANEICE L DUNCAN Case number (if known)

 

 

First Name Middle Name Last Name

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
No
CD VES occ cccccscsssseseestesnseesen

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

Wd No

Q] Yes. Give specific
information about them....

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: \nternet domain names, websites, proceeds from royalties and licensing agreements

No

C) Yes. Give specific
information about them.... ;

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

W No

 

Cl Yes. Give specific
information about them... :

Money or property owed to you?

28. Tax refunds owed to you

W No

L Yes. Give specific information : Federal:
about them, including whether

you already filed the returns i

and the tax years. ....0......ceeee |

|

 

29. Family support

Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

 

i No .

CI] Yes. Give specific information..............
| Alimony:
Maintenance:
Support:
} i
I

: Divorce settlement:

- : Property settlement:

 

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,

FFF AHH

 

Social Security benefits; unpaid loans you made to someone else
WY No
i

(] Yes. Give specific information...............

 

Official Form 106A/B Schedule A/B: Property

page 7

 

 
Debtor 1 LATRANEICE L DUNCAN Case number (if known)

First Name Middle Name Last Name

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

W No

CJ Yes. Name the insurance company —_ Company name: Beneficiary:
of each policy and list its value. ...

Surrender or refund value:

 

 

 

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

2 No encase

 

L) Yes. Give specific information.............

 

33, Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

2 No

 

Q) Yes. Describe each claim. ee

34, Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

{4 No

 

Q) Yes. Describe each claim. :

35. Any financial assets you did not already list

 

No ——

QJ Yes. Give specific information............ ;

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that mumber here oo... sssseessceeeccusessssscssnecsssusessesssuvssssvesssvissusssseresesuessusessiessuusassusessvissstuseasauueseaneseessees >

 

 

 

s 22.00

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
WZ No. Go to Part 6.
Q) Yes. Go to line 38.

38. Accounts receivable or commissions you already earned

Q) No

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

 

Q) Yes. Describe.......

39. Office equipment, furnishings, and supplies

Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

{No

 

QQ Yes. Describe.......

 

Official Form 106A/B Schedule A/B: Property

page 8

 

 
Debtor 1 LATRANEICE L DUNCAN Case number (known),

First Name Middle Name Last Name

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

(2 No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U) Yes. Describe....../ 5
41. Inventory
O No a
L) Yes. Describe....../ $
42, interests in partnerships or joint ventures
CL) No
UI Yes. Describe....... Name of entity: % of ownership:
% $
% $
% $
43. Customer lists, mailing lists, or other compilations
UL) No
() Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
UL] No
LI Yes. Describe........ '
/§%
44, Any business-related property you did not already list
UL) No
L) Yes. Give specific §
information .........
$
$
$
$
$
45, Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $
for Part 5. Write that mumber Were oo... ccc ccsccceseeessseecssssesesssessssecsussecsnscsssvecessscsessessseessssecsuneesesseavecssnseceeasersuneessneceesnsecntvecssass >

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

Wi No. Go to Part 7.
U Yes. Go to line 47.

Current value of the
portion you own?

 

Do not deduct secured claims
or exemptions.
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
U No
7
| 5

 

 

Official Form 106A/B Schedule A/B: Property page 9

 

 
Debtor 4 LATRANEICE L DUNCAN Case number (rknown)

First Name Middle Name Last Name

 

 

48. Crops—either growing or harvested

Q) No

C) Yes. Give specific |
information. ............

 

 

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

CI No
CD VES ec eesceseteneee f

; $

 

 

 

50. Farm and fishing supplies, chemicals, and feed

Q) No
CD Ve oo. eeeen ( ~ 4

 

 

 

51. Any farm- and commercial fishing-related property you did not already list
Q) No

C) Yes. Give specific : :
information. ............ | | §

 

 

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that mumber Were ooo... ec cccccccccccccssesaseecsssecestecesaseccsseecenscesstsecssseccussessuersaseceseeecasscenanessuseesasstesneeceanesnnessereens >

 

 

 

EESAE vescrine All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

no

C2) Yes. Give specific .
information. ............ :

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here 0... eects neeeeeee nee reeneeeeseneaee > $

 

 

Ee us the Totals of Each Part of this Form

55. Part 1: Total real estate, me 2c cece cccccscssesssecsecesessesessetsaccssessuessesessssaueesccsssssessaaseeteesssaesunsssesuearsssesausesvesusseessnersecauesenenes > $

56. Part 2: Total vehicles, line 5 $

57. Part 3: Total personal and household items, line 15 $ 810.00

58. Part 4: Total financial assets, line 36 gs 22.00

59. Part 5: Total business-related property, line 45 $
60. Part 6: Total farm- and fishing-related property, line 52 $.

61. Part 7: Total other property not listed, line 54 +s

: Copy personal property total > #3

62. Total personal property. Add lines 56 through 61. ............-..00 2 § 832.00 | 832.00

 

63. Total of all property on Schedule AJB. Add line 55 + lime G2....-sccccsssscecssssssssssenssssenssssssansevsessevesnsssnnessese sesssseuassee $ 832.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 10

 

 
Fill in this information to identify your case:

Debtor 4 LATRANEICE L DUNCAN

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of Missouri

Case number Check if this is an
{If known) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a faw that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

| Part 1: CC the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

wf You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
L) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the § Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
description: HOUSEHOLD $300.00 Os
Line from i 100% of fair market value, up to
Schedule A/B: 6 any applicable statutory limit
description, CLOTHES $500.00 Os
Line from 14 a 100% of fair market value, up to
Schedule AB: any applicable statutory limit
a scription: JEWERLY $ 10.00 Os
Line from | 100% of fair market value, up to
Schedule A/B: 12 any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

W@ No

LJ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

wf No
QO) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of __

 
Debtor 1 LATRANEICE L DUNCAN

Case number (if known),

 

 

Official Form 106C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule C: The Property You Claim as Exempt

 

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
ea Additional Page
Brief description of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief
description: $ Lis
Line from () 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from () 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory timit
Brief
description: $ Lig
Line from (C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $. Os
Line from () 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $. L$
Line from C) 100% of fair market value, up to
Schedule A/B:. ———— any applicable statutory limit
Brief
description: § Os
Line from () 100% of fair market value, up to
Schedule A/B: — any applicable statutory limit
Brief
description: $ Os
Line from L) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $. O$
Line from L) 100% of fair market value, up to
Schedule A/B:_ —--— any applicable statutory limit
Brief
description: § Lis
Line from LL) 100% of fair market value, up to
Schedule A/B: ~__ any applicable statutory limit
Brief
description: § Os
Line from () 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ L$
Line from LJ 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief
description: $ Os
Line from (J 100% of fair market value, up to
Schedule A/B: 7 any applicable statutory limit

 

page 2 of __

 

 
Fill in this information to identify your case:

Debtor 1

LATRANEICE L DUNCAN

 

First Name

Debtor 2

Middie Name

Last Name

 

(Spouse, if filing) First Name

Middle Name

Last Name

United States Bankruptcy Court for the: Eastern District of Missouri

Case number

 

(if known)

 

Official Form 106D

 

Schedule D: Creditors Who Have Claims Secured by Property

 

LJ Check if this is an
amended filing

12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Doany creditors have claims secured by your property?
G4 No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
() Yes. Fill in all of the information below.

 

Ea List All Secured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

' ; Column-A Column-B Column. C: |
: 2, List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim’. Value of collateral. Unsecured ©
: for each claim. If more than one creditor has a particular claim, list the other creditors in Part2. 4 net deduct the that supports this. _ portion
As much as possible, list the claims in alphabetical order according to the creditors name. value of collateral. claim fany |
: : i
Describe the property that secures the claim: $ $ $
Creditor's Name
Number Street
i As of the date you file, the claim is: Check all that apply. :
: C2 Contingent
C2 Untiquidated
i City State ZIP Code O Disputed :
i i
__ Who owes the debt? Check one. Nature of lien. Check all that apply.
C) Debtor 1 only C2 An agreement you made (such as mortgage or secured
CJ Debtor 2 only car loan)
O) Debtor 1 and Debtor 2 only (CQ Statutory lien (such as tax lien, mechanic's lien)
) Atleast one of the debtors and another CJ Judgment lien from a lawsuit :
CQ Other (including a right to offset) i
Q) Check if this claim relates to a i
community debt i
: Date debt was incurred Last 4 digits of account number :
(23) Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
C2 Untiquidated
City State ZIP Code O Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C) Debtor 1 only C) An agreement you made (such as mortgage or secured
OQ) debtor 2 only car loan)
(2 Debtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic’s lien)
QQ Atieast one of the debtors and another CJ Judgment tien from a tawsuit
, CQ Other (including a right to offset)
( Check if this claim relates to a :
community debt :
Date debt was incurred Last 4 digits of accountnumber_— i
Add the dollar value of your entries in Column A on this page. Write that number here: b |
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page tof

 

 
LATRANEICE L DUNCAN

Middle Name

Debtor 4 Case number (if known),

 

First Name Last Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

Additional Page wana pane ene ot atonal om ea =
_— a . . . mount.of.claim:. Value of collateral. -Unsecu
After listing any entries on this page, number them beginning with 2.3, followed ‘Do not deduct the that supports this “portion
by 2.4, and so forth. value of collateral: - claim - a if any :
Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
: City State ZIP Code O Unliquidated
QO) bDisputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
(J Debtor 1 only Q) An agreement you made (such as mortgage or secured
U) Debtor 2 only car loan)
U) Debtor 1 and Debtor 2 only ad Statutory lien (such as tax lien, mechanic’s lien)
Q) Atteast one of the debtors and another (J Judgment lien from a lawsuit
QO) other (including a right to offset)
QU) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number.
|_| Describe the property that secures the claim: $ $. $
Creditors Name 1
Number Street
As of the date you file, the claim is: Check all that apply.
Q contingent
QO) unliquidated
City State ZIP Code QO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
UO) Debtor 1 only QO) An agreement you made (such as mortgage or secured
Q) Debtor 2 only car loan)
LJ Debtor 1 and Debtor 2 only Q) Statutory tien (such as tax lien, mechanic’s lien)
L) Atleast one of the debtors and another O) Judgment tien from a lawsuit
U) Check if this claim relates to a C1 Other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number
CJ Describe the property that secures the claim: $. $. $

 

 

Creditor's Name

 

 

 

 

 

Number Street
As of the date you file, the claim is: Check ail that apply.
OQ) Contingent

City State ZIP Code QJ Untiquidated
Q Disputed

Who owes the debt? Check one. Nature of lien. Check ail that apply.

Debtor 1 only

Debtor 2 only

Debtor 1 and Debtor 2 only

At least one of the debtors and another

QO an agreement you made (such as mortgage or secured
car loan)

U Statutory lien (such as tax lien, mechanic’s lien)

U Judgment lien from a lawsuit

QO) other (including a right to offset)

UO OOOO

Check if this claim relates to a
community debt

Date debt was incurred Last 4 digits of account number

Add the dollar value of your entries in Column A on this page. Write that number here:

If this is the last page of your form, add the dollar value totals from all pages.
..... Write that number here:

Official Form 106D

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

  

page __ of

 

 
LATRANEICE L DUNCAN

Debtor 1

Case number (known)

 

First Name Middie Name Last Name

Ez List Others to Be Notified for a Debt That You Already Listed

_ Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection i
: agency is trying to collect from you for a debt you owe to someone else, fist the creditor in Part 1, and then list the collection agency here. Similarly, if |
» you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
: be notified for any debts in Part 1, do not fill-out or submit this page.

3

(

On which line in Part 1 did you enter the creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Last 4 digits of account number
Number Street
City State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Cade

[| On which fine in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber
Number Street
City State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code

[ | On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number_
Number Street

Official Form 106D

 

 

City State

ZIP Code

Part 2 of Schedule D: Creditors Who Have Claims Secured by Property

page of_

 

 
Debtor 1

(Spouse, if filing) First Name

Fill in this information to identify your case:

LATRANEICE L DUNCAN

 

First Name Middle Name

Debtor 2

Last Name

 

Middle Name

Case number

Last Name

United States Bankruptcy Court for the: Eastern District of Missoun

 

(if known)

 

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

LQ Check if this is an
amended filing

12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional! pages, write your name and case number (if known).

aes us All of Your PRIORITY Unsecured Claims

Do any creditors have priority unsecured claims against you?

1.

L) No. Go to Part 2.

wi Yes.

List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For

each claim listed, identify what type of claim itis. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and i
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. if you have more than two priority '
unsecured claims, fill out the Continuation Page of Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3. :

(For an explanation of each typeof claim, see the instructions for this form in the instruction booklet.)

 

2.1

 

 

IRS

 

Ez |

Official Form 106E/F

Priority Creditor’s Name

1222 SPRUCE

 

Number Street

 

ST LOUIS MO_63103

 

City State ZIP Code

Who incurred the debt? Check one.

a Debtor 1 only

O) Debtor 2 only

C1 Debtor 1 and Debtor 2 only

CO At teast one of the debtors and another

CI Check if this claim is for a community debt
Is the claim subject to offset?

No
1 Yes

MISSOURI INCOME TAX

Priority Creditors Name

301 W HIGH 330

 

Number Street

 

JEFFERSON CITY MO _ 65101

 

City State ZIP Code

Who incurred the debt? Check one.

Y Debtor 1 only

QC) Debtor 2 only

QC) Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?
a No

Ove

 

Total claim...

Last 4 digits of account number 9 3 8 OQ $_ 500.00 $
01/01/2018

When was the debt incurred?
As of the date you file, the claim is: Check all that apply.
Q Contingent

QO) unliquidated
Q Disputed

Type of PRIORITY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

O OSD

 

Last 4 digits of account number 9 3 8 O 500.00 ,

Priority:

amount

Nonpriority A
amount. 8

 

01/01/2018

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
Q Contingent

QO) unliquidated

QO Disputed

Type of PRIORITY unsecured claim:
OC) Domestic support obligations
wf Taxes and certain other debts you owe the government

C) Claims for death or personal injury while you were
intoxicated

QQ other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Claims

page 1 of __

 

 
Debtor? .LATRANEICE L DUNCAN

Case number (itkrown),

 

First Name Middle Name

Last Name

 

Ei Your PRIORITY Unsecured Claims — Continuation Page

 

 

 

 

—-Nonpriority

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

CJ Debtor 1 only

U Debtor 2 only

(J Debtor 1 and Debtor 2 only

(J Atleast one of the debtors and another

Q Check if this claim is for a community debt

Is the claim subject to offset?

C) No
es

Official Form 106E/F

 

Type of PRIORITY unsecured claim:

C) Domestic support obligations
() Taxes and certain other debts you owe the government
U Claims for death or personal injury while you were

_ After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Total claim. ° Priority:
: : 27 >amount.° amount :
: Last4 digits ofaccountnumber_ sl —‘ié SK $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
: QO Contingent
i City State ZIP Code ) Unliquidatea |
Q) Disputed :
Who incurred the debt? Check one.
LJ Debtor 4 only Type of PRIORITY unsecured claim:
5 meee YF b (2 Domestic support obligations
Debtor 1 and Debtor 2 only U) Taxes and certain other debts you owe the government
LI At teast one of the debtors and another . .
(J Claims for death or personal injury while you were
Cl Check if this claim is for a community debt intoxicated
CQ Other. Specify
Is the claim subject to offset? :
QI No
UL) Yes
Last 4 digits ofaccountnumber_ ss t—(<tisésCS $, $,
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City Stato ZIP Code CQ) Untiquidated
QO Disputed
Who incurred the debt? Check one.
() Debtor 4 only Type of PRIORITY unsecured claim:
O Debtor 2 only (I Domestic support obligations
() Debtor 1 and Debtor 2 only gO .
O At least one of the debtors and another Taxes and certain other debts you owe the government
Q Claims for death or personal injury while you were
Q) Check if this claim is for a community debt intoxicated
QO) Other. Specify
ts the claim subject to offset?
QO No
Q Yes _
Last4 digits of accountnumber_  t—“‘<«i‘éCS $, §,
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply. '
{2 Contingent :
City State ZIP Code QO) unliquidated
Q Disputed :

 

intoxicated
OQ) Other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Claims

page__ of.

 

 
Debtor 4 LATRANEICE L DUNCAN

 

First Name Middle Name Last Name

| Part 2: fl List All of Your NONPRIORITY Unsecured Claims

Case number (if known).

 

3. Do any creditors have nonpriority unsecured claims against you?

LQ No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

_ 4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one :
: nonpriority unsecured claim, list the creditor separately for each claim. For each-claim listed, identify what type of claim it is. Do not list claims already +
included in Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured |

claims fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totatclaim: 92
fs] AMEREN UE Last 4 digits of account number _9 3 8 0 500.00 :
: Nonpriority Creditors Name $___ NES
POB 790352 When was the debt incurred? 93/04/2018 i
Number Street |
ST LOUIS MO 63179
City State ZIP Code As of the date you file, the claim is: Check al! that apply.
QO Contingent
Who incurred the debt? Check one. OQ) unliquidated
uw Debtor 1 only QO Disputed
QO) Debtor 2 only
() Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
() At least one of the debtors and another O Student loans
CO] Check if this claim is fora community debt Q Obiigations arising out of a separation agreement or divorce
that you did not report as priority claims
is the claim subject to offset? C1 Debts to pension or profit-sharing plans, and other similar debts
A No W& other. Specify UTILITY
Q) Yes
2 | SPIRE Last 4 digits of account number 9 3 8 O s____500.00
‘ Nonpriority Creditors Name When was the debt incurred? 09/19/2019 i
DRAWER 2
Number Street
ST LOUIS MO 63171 As of the date you file, the claim is: Check all that apply.
City State ZIP Code QO Contingent
Who incurred the debt? Check one. C1 Unliquidated
i Debtor 4 only C1 Disputed
U2 Debtor 2 only .
O Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
Cl At teast one of the debtors and another C1 Student toans
. o. . O Obligations arising out of a separation agreement or divorce
Q Check if this claim is for a community debt that you did not report as priority claims
is the claim subject to offset? C1 Debts to pension or profit-sharing plans, and other similar debts
a No wt Other. Specify UTILITY
Q) Yes
4.3
ks | MISSOURI TITLE LAON Last 4 digits of account number _9 3 8 O 600.00
Nonpriority Creditors Name . 01/22/2018 $C:
, When was the debt incurred?
4101-4103 JEFFCO BLVD
Number Strest
ARNOLD MO 63010 : aoe
Gy Sine FP Cole As of the date you file, the claim is: Check ail that apply.

Who incurred the debt? Check one.

W,§ Debtor 1 only

Q) Debtor 2 only

() Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

vf No
C) Yes

Official Form 106E/F

U1 Contingent
OQ) Unliquidated
O Disputed

Type of NONPRIORITY unsecured claim:

C1 Student loans

O Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

WH other. Specify LOAN

Schedule E/F: Creditors Who Have Unsecured Claims

page__ of__

 

 
 

 

 

 

Debtor 4 LATRANEICE L DUNCAN

 

First Name Middle Name Last Name

Case number (if known),

a «. NONPRIORITY Unsecured Claims — Continuation Page

MOHELA

Nonpriority Creditors Name

POB 105347

 

Number Street

ATLANTA GA 30348

 

City State ZIP Code

Who incurred the debt? Check one.

V Debtor 1 only

(2 Debtor 2 only

C) Debtor 4 and Debtor 2 only

CJ At least one of the debtors and another

O Check if this claim is for a community debt

ts the claim subject to offset?

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

Last 4 digits of accountnumber 9 3 8 0.
When was the debt incurred? 02/21/2019

As of the date you file, the claim is: Check ail that apply.

QO Contingent
QO Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

wi Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

{ Debts to pension or profit-sharing plans, and other similar debts

C2) other. Specify,

“Total claim |

i

i

311,500.49

 

 

 

 

 

 

 

 

 

Official Form 106E/F

4 No
O) Yes
ACIMA Last 4 digits of account number 9. 3 8 0| $_2,400.00
Nonpriority Creditor's Name
When was the debt incurred? 03/10/2019 :
9815 S MONROE ST 4TH FL __ ;
Number Street As of the date you file, the claim is: Check all that appi
. i : Check all that apply. ;
SANDY UT 84070 y ppl
City State ZIP Code QO) Contingent !
; O) unliquidated
Who incurred the debt? Check one. OD pisputed
Wi Debtor 1 only
Q Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only O student loans
At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
O) Check if this claim is for a community debt you did not report as priority claims -
() Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Other. Specity LEASE
@ No
O) Yes
1,850.00.

DISCOVER FINANCIAL SERVICES

Nonpriority Creditor's Name

 

 

PO BOX 15916

Number Street

WILMINGTON DE 19850
City State ZIP Code

Who incurred the debt? Check one.

UV Debtor 1+ only

O) Debtor 2 only

C) Debtor 1 and Debtor 2 only

CU) At least one of the debtors and another

{J Check if this claim is for a community debt

Is the claim subject to offset?

W@ No

O) Yes

Last 4 digits of account number _1 1 0 0
When was the debt incurred? 05/23/2014

As of the date you file, the claim is: Check all that apply.

Q) Contingent
O) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

O) Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO) Debts to pension or profit-sharing plans, and other similar debts

MW other. Specify COLLECTION

Schedule E/F: Creditors Who Have Unsecured Claims

 

page__of_

 
Debtor 1 LATRANEICE L DUNCAN Case number (if known)

First Name Middle Name Last Name

 

 

| Part 2: | List All of Your NONPRIORITY Unsecured Claims

 

3. Do any creditors have nonpriority unsecured claims against you?

C) No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes

. 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one i

: nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already |
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.if you have more than three nonpriority unsecured «
claims fill out the Continuation Page of Part 2.

Total ciaim

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I “ ENHANCED RECOVERY Last 4 digits of account number _6_ 3 1 8 200.00 :
; Nonpriority Creditor's Name 42/06/2016 $ . :
: i ? :
POB 57547 When was the debt incurred?
: Number Street {
JACKSONVILLE FL 32241
City State ZIP Code As of the date you file, the claim is: Check all that apply.
QI Contingent
Who incurred the debt? Check one. Q) Unliquidatea
i vebtor 1 only UI Disputed
U2 Debtor 2 only
U Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
() At least one of the debtors and another © Student loans
() Check if this claim is for a community debt Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? (4) Debts to pension or profit-sharing plans, and other similar debts
No WA cther. Specity_ COLLECTION
U) Yes
2 | FIRST COMMUNITY CU Last 4 digits of account number 9 3 8 O s___ 2,000.00 _-
: Nonpriority Creditor's Name When was the debt incurred? 05/23/2014 :
17151 CHESTERFIELD AIRPORT RD
Number Street
CHESTERFIELD MO MO 63005 As of the date you file, the claim is: Check ail that apply.
Cily State ZIP Code © contin gent
Who incurred the debt? Check one. CI Unliquidated
a Debtor 1 only O Disputed
QO) Debtor 2 only .
(2 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
CO At least one of the debtors and another QJ Student loans
tees oo. . U1 Obligations arising out of a separation agreement or divorce
CO Check if this claim is fora community debt that you did not report as priority claims
Is the claim subject to offset? 1 Debts to pension or profit-sharing plans, and other similar debts
Wi No WW other. Specify COLLECTION
O Yes
bs | MEDICREDIT Last 4 digits of account number 9 3 8 QO 2,000.00
Nonpnority Creditor’s Name . 1 1/1 0/201 8 soe
When was the debt incurred?
PO BOX 1629
Number Street
MARYLAND HEIGHTS MO 63043 . oe
oly Site FP Code As of the date you file, the claim is: Check all that apply.
Who incurred the debt? Check one. a Contingent
w Debtor 4 on! Q Unliquidated
ebtor 1 only QQ Disputed
2 Debtor 2 only
U. Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(Cd Atleast one of the debtors and another
(J Student ioans
C) Check if this claim is for a community debt () Obligations arising out of a separation agreement or divorce
. . that you did not report as priority claims
h ?
of we claim subject to offset O) Debts to pension or profit-sharing plans, and other similar debts
lo
Other. Speci
UO Yes oa peaity
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of___

_ eG

 

 
Debtor 1

LATRANEICE L DUNCAN

 

First Name

Middle Name

Last Name

ie -- NONPRIORITY Unsecured Claims — Continuation Page

Case number (if known),

 

 

 

 

 

 

 

 

i

 

 

 

 

 

 

 

Official Form 106E/F

 

 

 

¥,) Debtor 4 only

Q Debtor 2 only

C) Debtor 4 and Debtor 2 only

() At least one of the debtors and another

() Check if this claim is for a community debt

Is the claim subject to offset?

WD No

Q) Yes

Type of NONPRIORITY unsecured claim:

(J Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts

W other. Specity ACCOUNT

Schedule E/F: Creditors Who Have Unsecured Claims

: After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. “Total claim =
MIDLAND FUNDING Last 4 digits of account number 2 3 8 Oo $ 1,000.00
Nonpriority Creditor’s Name

When was the debt incurred? 93/13/2013
2365 NORTHSIDE DR en was the debt incu ——_
Number Street
d fi im is: Check all ly.
SAN DIEGO CA 96108 As of the date you file, the claim is: Check all that apply.
City State ZIP Code QO) Contingent i
O unliquidated /
Who incurred the debt? Check one. OQ) pisputed 1
vf Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O) Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
C1 Check if this claim is for a community debt you did not report as priority claims _
C) Debts to pension or profit-sharing plans, and other similar debts }
is the claim subject to offset? MM Other. Specify COLLECTION
W No
C) Yes
NELNET/MASS DEPT HIGH ED Last 4 digits of account number QQ 3 8 0 $ 19,000.44
Nonpriority Creditors Name
When was the debt incurred? 03/20/2017 :
PO BOX 7878 TO
Number Street i
As of the date you file, the claim is: Check ail that apply. i
MADISON WI 53707 y pey
City State ZIP Code (2 Contingent
OC) unliquidated
Whe incurred the debt? Check one. Q disputed
U Debtor 4 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only wa Student loans
At least one of the debtors and another O Obligations arising out of a separation agreement or divorce that
OO Check if this claim is for a community debt you did not report as prionty claims _
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? L) other. Specify
a No
C) Yes
7043 s_1,600.00
NORDSTROM/TD BANK USA Last 4 digits of accountnumber f Uo 4 3°
Noripriarity Creditor’s Name
When was the debt incurred? 06/23/2014
13531 E CALEY AVE ae
Number Street
. As of the date you file, the claim is: Check all that apply.
ELGLEWOOD co 80111 ¥ PP
City State ZIP Code () Contingent
OC) unliquidated
Who incurred the debt? Check one. OQ disputed

page__of__

 
LATRANEICE L DUNCAN

Firet Name Middle Name.

Debtor 1 Case number (if known)

 

Last Name

| Part 2: | List All of Your NONPRIORITY Unsecured Claims

 

. 3. Doany creditors have nonpriority unsecured claims against you?

C) No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes

. 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one ‘
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim itis. Do not list claims already
included in Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim:

b+] PHEAA/ES/SUNTRUST Last digits of account number 9 4 3. 8 2.00.00

Nonpririty Creditor’s Name $e ae

POBOX 61047 When was the debt incurred? 11/06/2003
Number Street

HARRISBURG PA 17106

City State ZIP Code As of the date you file, the claim is: Check aff that apply.

Q) Contingent

Who incurred the debt? Check one. (2 Unliquidatea

A Debtor 1 only O Disputed

(9 Debtor 2 only

(2 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

2 At least one of the debtors and another WS Student loans

U Check if this claim is fora community debt U Obligations arising out of a separation agreement or divorce

that you did not report as priority claims

is the claim subject to offset? (2 Debts to pension or profit-sharing plans, and other similar debts

A No C) Other. Specify

QO) Yes
ke | RADUIS GLOBAL SOLUTIONS Last 4 digits of account number _9 3 are _O $ 150.00
i Nonpriority Creditors Name When was the debt incurred? O5/ 20/: 201

7813 GLENROY RD STE 250

Number Street

EDINA MN 55439 As of the date you file, the claim is: Check all that apply.

City State ZIP Code QO Contingent

Who incurred the debt? Check one. QO) unliquidated

debtor 1 only Q) Disputed

QO) Debtor 2 only .

QO debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

Cl Atteast one of the debtors and another C) Student toans

. oe . Q Obligations arising out of a separation agreement or divorce

Q) Check if this claim is for a community debt that you did not report as priority claims

Is the claim subject to offset? (Debts to pension or profit-sharing plans, and other similar debts

i No Of other. specify COLLECTION

(2 Yes
t? | REGIONAL ACCEPTANCE CORP Last 4 digits of account number _0 2 1 _0 $ 20,000.00 :

Nonprionly Creators Name When was the debt incurred? _09/15/2014

1424 E FIRE TOWER RD

Number Street

GREEN CLE a 27888 As of the date you file, the claim is: Check all that apply.

Who incurred the debt? Check one.

Widebtor 1 only
QC) Debtor 2 only
Debtor 1 and Debtor 2 only
At least one of the debtors and another
QC) Check if this claim is for a community debt

Is the claim subject to offset?

No
QO Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

C) Contingent
Q Unliquidated
O Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

O Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

QO Debts to pension or profit-sharing plans, and other similar debts

UW Other. Specify AUTO

page __ of

 

 
 

 

 

 

Debtor 4 LATRANEICE L DUNCAN

 

First Name Middte Name. Last Name

Case number (if known),

a Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F

VETTEROTT PROP LEMAY HOMES

 

Nonpriority Creditors Name

8006 GRAVOIS RD

 

 

Number Street
ST LOUIS MO 63010
City State ZIP Code

Who incurred the debt? Check one.

4 Debtor 1 only

(2 Debtor 2 only

() Debtor 1 and Debtor 2 only

() At teast one of the debtors and another

U Check if this claim is for a community debt

is the claim subject to offset?

a No
C) Yes

Last 4 digits of accountnumber 9 3 8 O|
When was the debt incurred? 10/29/2018

As of the date you file, the claim is: Check all that apply.

(Y Contingent
OC) Unliquidated
() Disputed

Type of NONPRIORITY unsecured claim:

CY student foans

Q) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
() Debts to pension or profit-sharing plans, and other similar debts

w Other. Specify. LEASE

Schedule E/F: Creditors Who Have Unsecured Claims

| After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. : Total claim: ~
TBOM GENESIS RETAIL Last 4 digits of account number 9 3 8 0° § 1,400.00
Nonpriority Creditors Name :
h the debt f 2 05/12/2014
PO BOX 4499 When was the debt incurred
Mune epee As of the date you file, the claim is: Check all that app!
BEAVERTON OR 97076 ° © you mes ne claim bss Neen ae aE SPP.
City State ZIP Code C1 Contingent
Unliquidated |
. O
Who incurred the debt? Check one. ©) Disputed :
7 Debtor 1 only
() Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only CO student toans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims . :
O) Debts to pension or profit-sharing plans, and other similar debts i
is the claim subject to offset? WM other. Specity ACCOUNT :
No
C] Yes
ACCEPTANCE NOW Last 4 digits of account number 9 3 8 O- $5,000.00 :
Nonpriority Creditors Name :
When was the debt incurred? 03/20/2017
PO BOX 7878 TT
Number Street As of the date you file, the claim is: Check ali that appl
MADISON WI 53707 wee pe
City State ZIP Code CQ Contingent
. O) Unliquidated
Who incurred the debt? Check one. OQ bisputed
4 Debtor 4 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only Student ioans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
Q Check if this claim is for a community debt you did not report as priority claims
Q) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W other. Specity ACCOUNT
a No
C) Yes
s 500.00

 

page__of__

 
Debtor 4 LATRANEICE L DUNCAN

 

First Name Middle Name Last Name

| Part 2: ff List All of Your NONPRIORITY Unsecured Claims

Case number (if known)

 

3. Do any creditors have nonpriority unsecured claims against you?

LI No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

. 4. List all-of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one i
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

 

 

 

:
4

 

 

 

 

 

 

 

 

 

 

 

| _ Totalclaim
CSAS ENTERPRISES Last digits of account number 9 3 8 0 500.00

Nonpriority Creditors Name S$ OUN

9535 FOREST LN When was the debt incurred? 07/10/2014

Number Street

DALLAS TX 75243

City State ZIP Code As of the date you file, the claim is: Check all that apply.

(J Contingent :

Who incurred the debt? Check one. (2 Unliquidatea :

QI Debtor 1 only O Disputed

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

4 At least one of the debtors and another OU Student toans

O Check if this claim is for a community debt Q Obligations arising out of a separation agreement or divorce

that you did not report as priority claims

is the claim subject to offset? (J Debts to pension or profit-sharing plans, and other similar debts

A No W other. Specify AUTO

QO) Yes
2 KAS MOTORS Last 4 digits of accountnumber 9 3 8 O $ 500.00

Nonpriority Creditors Name When was the debt incurred? 07/01/2014

3500 S KINGSHWY BLVD

Number Strest

ST LOUIS Mo 63139 As of the date you file, the claim is: Check ail that apply.

City State ZIP Code Q Contingent

Who incurred the debt? Check one. CI unliquidated

CQ) Debtor 1 only U Disputed

() Debtor 2 only ;

2 Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:

a At least one of the debtors and another (Student loans

de gs oo. . Q) Obligations arising out of a separation agreement or divorce

CJ Check if this claim is for a community debt that you did not report as priority claims

Is the claim subject to offset? (1 Debts to pension or profit-sharing plans, and other similar debts

Z No WF other. Specify AUTO

QO) Yes
(*?_| PROGRESSIVE (FURNITUER) Last 4 digits of account number _9 _3 _8 _0O 500.00
: Noripricrity Creditors Name . 01/01/2018 $s
} When was the debt incurred? ;

502 MIDDLE ST

Number Street

ARCHBOLD OH 43502 : a

City Sine Sp Code As of the date you file, the claim is: Check all that apply.

Who incurred the debt? Check one.

Ww Debtor 1 only

() Debtor 2 only

() Debtor 1 and Debtor 2 only

(UJ Atleast one of the debtors and another

O) Check if this claim is for a community debt

is the ciaim subject to offset?

4 No
QO Yes

Official Form 106E/F

 

Q Contingent i
( Untiquidated :
Q Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

(2 Debts to pension or profit-sharing plans, and other similar debts

WU other. Specify ACCOUNT

Schedule E/F: Creditors Who Have Unsecured Claims page__of__

 
Debtor 1 LATRANEICE L DUNCAN

 

First Name Middle Name Last Name

Case number (known),

ee NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nonpriority Creditors Name

1801 Park 270 II Dr Suite 100

 

 

Number Street
ST LOUIS MO 63146
City State ZIP Code

Who incurred the debt? Check one.

7, | Debtor 1 only

(} Debtor 2 only

O) Debtor 1 and Debtor 2 only

() At teast one of the debtors and another

(J Check if this claim is for a community debt

is the claim subject to offset?

"I No
QO Yes

Official Form 106E/F

When was the debt incurred? 06/25/2015

As of the date you file, the claim is: Check all that apply.

Q Contingent
QO Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

OQ) Debts to pension or profit-sharing plans, and other similar debts

A other. Specify ACCOUNT

Schedule E/F: Creditors Who Have Unsecured Claims

: After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
CHARTER COMMUNICATIONS Last 4 digits of account number 9 3 8 0. 5500.00
Nonpriority Creditors Name . 4 0, 121 /201 4
12405 POWERCOURT DR When was the debt incurred?

Number Street . ee re
ST LOUIS MO 63131 As of the date you file, the claim is: Check all that apply. ;
City State ZIP Code OQ) Contingent
(2) Unliquidated i
Who incurred the debt? Check one. © bisputed :
Y Debtor 1 only
(} Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only CO stucent loans
At least one of the debtors and another I Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims 7
C) Debts to pension or profit-sharing plans, and other similar debts !
is the claim subject to offset? W@ other. Specify ACCOUNT
af No :
Q) Yes
| ACADEMY BANK Last 4 digits of accountnumber 9 3 8 0 s__500.00.
Nonpriority Creditors Name
. When was the debt incurred? 12/04/2014
1202 S Kirkwood Rd ' ee
Number Street :
As of the date you file, the claim is: Check all that apply. i
ST LOUIS MO 63122 y een au marapely
iy State ZIP Code OQ Contingent
; Q) Untiquidated
Who incurred the debt? Check one. CJ Disputed
U Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O Student loans
Atleast one of the debtors and another OQ Obligations arising out of a separation agreement or divorce that
O Check if this claim is for a community debt you did not report as priority claims _
(2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W@ other. Specity ACCOUNT
I No
QC) Yes

L_| s 500.00

SPRINT Last 4 digits of account number 9 3 8 0

 

page of

 
Debtor 1 LATRANEICE L DUNCAN Case number (if known)

First Name Middle Name Last Name

ee the Amounts for Each Type of Unsecured Claim

 

 

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

Total claim
Total claims 6a. Domestic support obligations 6a. $
_ from Part 1 6b. Taxes and certain other debts you owe the
government 6b. 1,500.00
6c. Claims for death or personal injury while you were
intoxicated 6c. $
6d. Other. Add all other priority unsecured claims.
Write that amount here. Gd. 4
§
6e. Total. Add lines 6a through 6d. 6e.
9 5 1,500.00
Total claim
Total claims 6f. Student loans 6f. $ 75,500.00
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims 6g. $
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. Gi. +s 42,700.00
6j. Total. Add lines 6f through 6i. 6j.
5 118,200.00

 

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page__ of

 
Fill in this information to identify your case:

Debtor LATRANEICE L DUNCAN

First Name Middle Name Last Name

 

Debtor 2
{Spouse If filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of Missouri

Case number

(if known) U Check if this is an
amended filing

 

 

 

Official Form 106G_
Schedule G: Executory Contracts and Unexpired Leases 12i15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do you have any executory contracts or unexpired leases?
yp BENo. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
, Yes. Fill int all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

 

Name

Number Street DP tom Pas S

ro Name Ye ul \) ida CUnellenyer

Number Street

i Wo Longuc heave (<y-lusbal)

 

 

 

 

 

2.3

 

Name

 

Number Street

 

A oe ee i Slate ZIP Code nn.
24

 

Name

 

Number Street

 

wee ca eae oe senescent EMO FUP COW os ests eaninnnnene ncn nanea ee ater
2.5

 

~ Name

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1of_

 

 
Debtor1 LATRANEICE L DUNCAN

First Name Middle Name Last Name

 

| | Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease

 

Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

A a

Case number (it known),

What the contract or lease is for

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases

page. —oof_

 
Fill in this information to identify your case:

Debtor 1 tye. AALCL, L ,

First Name Middie Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastem District of Missoun

Case number
(if known}

 

 

 

(] Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 42/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

1, Do you have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor.)
Up
. Yes
2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, Califomia, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
wi No. Go to line 3.
QJ Yes. Did your spouse, former spouse, or tegal equivalent live with you at the time?

CL) No

( Yes. In which community state or territory did you live? . Fillin the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Cade

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

31) Pussel)  huncan Q Schedule D, ine

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name .
‘Uh ba swA Q) Schedule E/F, line
Number Street ~ . {} Schedule G, line
ieee ec ti eee Ee OO
32 ends Cte
Le t ec are () Schedule D, line
Un KAgen Q) Schedule EF, line
Number Strest ~ Q] Schedule G, line
SS <a eae nun o
3.3
(] Schedule D, line
Name
() Schedule E/F, line
Number Street {] Schedule G, line
HY a ee ME IP Ode een one eu meee _
Official Form 106H Schedule H: Your Codebtors page 1of___

 
Debtor + LATRANEICE * DUNCAN Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
| ES Page to List More Codebtors
Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
3
Name (2 Schedule D, line
(2) Schedule E/F, line
Number Street 1 Schedule G, line
IY ee a ete ner eve cenene  e e nc eene eve EMO tee ZIP Code
Namo (2 Schedule D, line
Q) Schedule E/F, line
Number Street (1 Schedule G, line
CRY eens ceneevnnete cater eee ec oe MO ee BP Code
Name QO) Schedule D, line
Q) Schedule E/F, line
Number Strest (1 Schedule G, line
oy . . State ZIP Code
‘iano QO) Schedule D, line
() Schedule E/F, line
Number Street 1 Schedule G, line
2] re voce arn entree tate . ZIP Code
‘ame (d Schedule D, line
O) Schedule E/F, line
Number Street () Schedule G, line
c_| City, cece ceneuttee viens ep ennweenas nr taene gee Eo eect ase wees IP Code
Name 1 Schedule D, line
() Schedule E/F, line
Number Street (1 Schedule G, line
cl er). cece neeGlP Code -
Name QO) Schedule D, line
() Schedule E/F, line
Number Street 1 Schedule G, line
ey a -| eI COO ee ee ca ea
Name Ci Schedule D, line
QO) Schedule E/F, line
Number Street (2 Schedule G, fine
City State ZIP Code

 

Official Form 106H Schedule H: Your Codebtors page of

 
Fill in this information to identify your case:

 

Debtor 4 LATRANEICE L DUNCAN

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Easter District of Missouri

Case number Check if this is:
(If known)
() An amended filing

QA supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 MM DDI YYYY
Schedule I: Your Income 42145

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
lf you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1, Fill in your employment .
' information. Debtor 1 Debtor 2 or non-filing spouse

 

 

 

 

If you have more than one job,

attach a separate page with
information about additional Employment status “i Employed Ld Employed
employers. (A) Not employed Ld Not employed

Include part-time, seasonal, or
self-employed work. . .

Occupation customer service/care giver
Occupation may include student

or homemaker, if it applies.
Employer’s name united health group/health at hm

Employer's address POB 1459 (united health)

 

 

 

 

 

Number Street Number = Street

heaith a hm 1 n state st chicago il

60602

MINNEAPOLIS MN 55440

City State ZIP Code City State ZIP Code
How long employed there? 7YEARS 7YEARS

Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

lf you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. ¢ 3,160.00 $
3. Estimate and list monthly overtime pay. 3. +§ + $
4. Calculate gross income. Add line 2 + line 3. 4. $_ 3,160.00 $.

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 1

 
Debtor 1 LATRANEICE L DUNCAN Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 Here... cecccceccesseccstsscscssessesseereesessessesecesesueneesesseseacsesaeeseesesecseneees >4. g_ 3,160.00 $
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions Sa. §$ 460.00 $
5b. Mandatory contributions for retirement plans 5b. § $
5c. Voluntary contributions for retirement plans 5c. § $
5d. Required repayments of retirement fund loans 5d. § $
5e. Insurance Se. $ 475.00 $
5f. Domestic support obligations 5f. $ $
5g. Union dues 5g. $ $
5h. Other deductions. Specify: 5h. +$ + $
6. Add the payrolt deductions. Add lines 5a + 5b +5c+5d+5e+5f+5g+5h. 6. §$ 935.00 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. g 2,225.00 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,

profession, or farm

Attach a statement for each property and business showing gross

receipts, ordinary and necessary business expenses, and the total $ $

monthly net income. 8a.
8b. Interest and dividends 8b. §$ $
8c. Family support payments that you, a non-filing spouse, or a dependent

regularly receive

Include alimony, spousal support, child support, maintenance, divorce $ $

settlement, and property settlement. 8c.
8d. Unemployment compensation 8d. $ $
8e. Social Security 8e. §
8f. Other government assistance that you regularly receive

Include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental

Nutrition Assistance Program) or housing subsidies.

Specify: af. =, $
8g. Pension or retirement income 8g. $ $
8h. Other monthly income. Specify: 8h. +$ +$

9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + Bh. 9. $ $
10. Calculate monthly income. Add fine 7 + line 9. $ 2,225.00 |» $ =\s 2,225.00
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. ————_—

 

 

 

 

 

 

 

4

=

. State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

 

 

 

Specify: WW. $
12. Add the amount in the last column of line 10 to the amount in line 11. The resuit is the combined monthly income. . 2 225.00
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical information, if it applies 12. S___ CLO
Combined

monthly income
13.Do you expect an increase or decrease within the year after you file this form?
No.

 

LJ Yes. Explain:

 

 

 

Official Form 1061 Schedule I: Your Income page 2

 

 
Fill in this information to identify your case:

Debtor 4 LATRANEICE L DUNCAN, iat Name Check if this is:

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

(J An amended filing
— ; (J A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: Eastem District of Missouri expenses as of the following date:

Case number MT DDT WW

 

 

 

Official Form 106J
Schedule J: Your Expenses 42115

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

EEE vescrite Your Household

1. Is this a joint case?

 

 

Wi No. Goto line 2.
CJ Yes. Does Debtor 2 live ina separate household?

CJ No
CJ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

2. Do you have dependents?
v P Q No Dependent’s relationship to Dependent’s Does dependent live

Do not list Debtor 1 and wf Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?

 

 

Debtor 2. each dependent............:.:ecce

Do not state the dependentts’ SON 1 O No
names. Yes

 

 

 

 

 

3. Do your expenses include W No
expenses of people other than
_ yourself and your dependents? I Yes

FEES Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments and $ 600.00
any rent for the ground or lot. 4. ~_.——

If not included in line 4:

4a. Real estate taxes 4a, $
4b. Property, homeowner's, or renter’s insurance 4b. $
4c, Home maintenance, repair, and upkeep expenses 4c. $.
4d. Womeowner’s association or condominium dues 4d. $

Official Form 106J Schedule J: Your Expenses page 1

 

 
Debtor 4 LATRANEICE L DUNCAN

10.

11,

12.

13.

14.

17.

18.

19.

20.

 

First Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, intemet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
45b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or tease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17c. Other. Specify:

 

17d. Other. Specify:

 

Case number (if known)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your income (Official Form 106i).

Other payments you make to support others who do not live with you.
Specify:

 

Other reai property expenses not included in lines 4 or 5 of this form or on Schedule f: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner’s, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Official Form 106J Schedule J: Your Expenses

6a.
6b.
6c.

6d.

11.

12.

43.

44,

45a.

15b.

15d.

16.

17a.

17b.

17c.

17d.

18.

19.

20a.
20b.
20c.
20d.

20e.

 

Your expenses
$
$
$ 170.00
$ 100.00
$
$ 400.00
$ 500.00
$ 80.00
$ 120.00
$
$ 120.00
$ 60.00
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
page 2

 

 
Debtor 1 LATRANEICE L DUNCAN Case number (if known),

 

 

 

 

First Name Middle Name Last Name
21. Other. Specify: 21. +
———_____________-—,
22. Calculate your monthly expenses. |
22a. Add lines 4 through 21. 22a. i ¢ 2,150.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. g
22c. Add line 22a and 22b. The result is your monthly expenses. 22c. $ 2,150.00
23, Calculate your monthly net income.
$ 2,225.00
23a. Copy line 12 (your combined monthly income) from Schedule 1. 23a. Acne
23b. Copy your monthly expenses from line 22c above. 23b. 4g 2,150.00
23c. Subtract your monthly expenses from your monthly income. 75.00
The result is your monthly net income. 23c. $ -

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

,) No.

QC) Yes. — Explain here:

Official Form 106J Schedule J: Your Expenses page 3

 

 

 
Fill in this information to identify your case:

Debtor 1 LATRANEICE L DUNCAN

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastem District of Missouri

Case number
(If known)

 

 

(J Check if this is an

 

amended filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 12/18

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

A No
LJ Yes. Name of person. . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x

 

 

hs
signature of Debtor 1 Signature of Debtor 2
Date Date

MM/ DD / YYYY MM/ 00 / YYYY

Official Form 106Dec Declaration About an Individual Debtor’s Schedules

 
Fill in this information to identify your case:

Debtor 4 LATRANEICE L DUNCAN

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastem District of Missouri

Case number

(if known) CI Check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

a «- Details About Your Marital Status and Where You Lived Before

 

4. What is your current marital status?

(] Married
Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

(] No

Ww Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 1 Debtor 2: Dates Debtor 2
lived there jived there
UO same as Debtor 4 QU) same as Debtor 4
218 ETTA AVE From 03/01/2018 From
Numb: Street Numb Street
umer See To 03/01/2019 To
ST LOUIS MO 63125
City State ZIP Code City State ZIP Code
) Same as Debtor 1 same as Debtor 1
From From _____
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Anzona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Wf No

(] Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Ez Explain the Sources of Your Income

Official Form 107 Statement of Financia! Affairs for Individuals Filing for Bankruptcy page 1

 
Debtor 4 LATRANEICE L DUNCAN

First Name Middle Name Last Name

Case number (i known),

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

U No
W Yes. Fill in the details.

 

Sources of income Gross income Sources of income Gross income
Check ail that apply. (before deductions and Check all that apply. (before deductions and
exclusions) exclusions)
From January 1 of current year until A pages, commissions, $ 9,480.00 U Wages, commissions, $
the date you filed for bankruptcy: onuses, HPs Te uses, Up
| Operating a business | Operating a business
For last calendar year: a Wages, commissions, Q Wages, commissions,
bonuses, tips $ bonuses, tips $
(January 1 to December 31, (1) Operating a business () Operating a business
For the calendar year before that: Q Wages, commissions, Q Wages, commissions,
bonuses, tips bonuses, tips

(January 1 to December 31, QO Operating a business QO Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you fisted in line 4.

Wf No

CJ Yes. Fill in the details.

 

 

 

Sources of income Gross income from Sources of income Gross income from
Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)
From January 1 of current year until
the date you filed for bankruptcy:
For jast calendar year: $ $
(January 1 to December 31, ) $, $
YYYY $

 

For the calendar year before that:

(January 1to December 31, _—*)
Wy

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

 
Debtor 1 LATRANEICE L DUNCAN Case number (if known),

 

First Name

Middle Name

 

Last Name

ree ist Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

LJ No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual! primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

wi No. Go to line 7.

( Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

child support and alimony. Aliso, do not include payments to an attomey for this bankruptcy case.

CJ Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

LJ No. Go to line 7.

LI Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Creditor's Name

Dates of Total amount paid Amount you stili owe
payment

 

Number

Street

 

 

City

State ZIP Code

 

Creditors Name

 

Number

Street

 

 

City

State ZIP Code

 

Creditors Name

 

Number

Street

 

 

City

State ZIP Code

Was this payment for...

QO Mortgage

Ld) car

CJ credit card

Q Loan repayment

Q Suppliers or vendors

CJ other

| Mortgage

QQ) car

CI credit card

O Loan repayment

QO Suppliers or vendors

CQ other

Q Mortgage

CI car

I Credit card

QO Loan repayment

QO Suppliers or vendors

CJ other

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 3

 

 
Debtor 1

LATRANEICE L DUNCAN

 

First Name Middle Name

Last Name

Case number (if known)

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any genera! partners; relatives of any general partners; partnerships of which you are a generai pariner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a Sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

4 No

LI) Yes. List all payments to an insider.

 

 

 

 

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
Insider's Name
Number Street
City State ZIP Code
$ $
Insider's Name
Number Street
City State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?
include payments on debts guaranteed or cosigned by an insider.

Wi No

J Yes. List all payments that benefited an insider.

 

 

 

 

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe Include creditors name
- $ $
insider's Name
Number Street
City State ZIP Code
$ $
Insider's Name
Number Street
City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 

 
Debtor 4 LATRANEICE L DUNCAN

Case number (ifknown).

 

First Name Middle Name Last Name

i Identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,

and contract disputes.

W No

Cl Yes. Fill in the details.

Nature of the case

Case title

 

Case number

Case title

 

Case number

 

 

 

 

 

Court or agency Status of the case

Court Name Q Pending

Q on appeal
Number Street QO Concluded
City State ZIP Cade
:Court Name O Pending

L) on appeal
iNumber — Street O) concluded

 

City State ZIP Cade

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?

Check ail that apply and fill in the details below.

W No. Goto line 11.
QI Yes. Fill in the information below.

 

Creditors Name

 

Number Street

 

 

City State ZIP Code

 

Creditor’s Name

 

Number Street

 

 

City State ZIP Cade

Official Form 107

Describe the property Date

Explain what happened

LJ Property was repossessed.
UL] Property was foreclosed.
L] Property was gamished.

(J Property was attached, seized, or levied.

Describe the property Date

Explain what happened

Property was repossessed.
Property was foreclosed.
Property was garnished.

ocooo

Property was attached, seized, or levied.

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Value of the property

Value of the property

page 5

 
Debtor 1 LATRANEICE L DUNCAN Case number (if known),

 

 

First Name Middle Name Last Name

411. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

Wi No

LJ Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name oe
$
Number Street
city State ZIP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

| No
LJ Yes

Ea List Certain Gifts and Contributions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

W@W No

LL] Yes. Fill in the details for each gift.

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person's relationship to you
Gifts with a totai value of more than $600 Describe the gifts Dates you gave Value
per person inne ent (eget Hit nite, the gifts
$
Person to Whom You Gave the Gift
$

 

 

Number Street

 

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 

 
Debtor 1 LATRANEICE L DUNCAN Case number (if known),

First Name Middle Name Last Name

14, Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

Zi No

L) Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed

 

Charity’s Name

 

 

Number Street

 

City State ZIP Code

Ea List Certain Losses

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

W No

L) Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred | Lae oo. loss lost
Include the amount that insurance has paid. List pending insurance

claims on fine 33 of Schedule A/B: Property.

List Certain Payments or Transfers

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

W No

Yes. Fill in the details.

i

 

 

 

 

 

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
Parson Who Was Paid venenatis ett Annan Stet cee made
| !
| Number Street | $
: $
City State ZIP Code
| Email or website address
; Person Who Made the Payment, if Not You
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 

 

 
Debtor 1 LATRANEICE L DUNCAN Case number (if known),

First Name Middle Name Last Name

 

 

Description and vaiue of any property transferred Date payment or Amount of
transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

W No

i (2 Yes. Fill in the details.

 

 

 

i Description and value of any property transferred Date paymentor Amount of payment
: transfer was

| ee _ made

: Person Who Was Paid

: Number Street 5

$

 

City State ZIP Code

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property

transferred in the ordinary course of your business or financial affairs?

include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).

Do not include gifts and transfers that you have already listed on this statement.

wf No

CD Yes. Fill in the details.
Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person’s relationship to you

 

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code ee ns

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 8

 

 

 
Debtor 1 LATRANEICE L DUNCAN Case number (if known)

First Name Middle Name Last Name

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

4 No

L] Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

; 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,

: brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

: Wi No

C2) Yes. Fill in the details.

 

 

 

1
i Last 4 digits of account number Type of account or Date account was Last balance before
{ instrument closed, sold, moved, _ closing or transfer
} or transferred
Name of Financial Institution
XXXX- CJ checking $
QO Savings

i Number Street
: UL] Money market

 

: Q Brokerage
i City State ZIP Code O other

 

XXXX—__ QO Checking $

 

Name of Financial institution
im Savings

 

Number Street O Money market

QO Brokerage

 

CQ) other

 

City State ZIP Code

7) you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
: securities, cash, or other valuables?

Pf No

CJ Yes. Fill in the details.

 

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
| enon _ have it?
OQ) No

}

: Name of Financial Institution Name U Yes
Number Street Number Street

i

i City State 21P Code

{

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 

i
i
£
:
i

 

 
Debtor 1 LATRANEICE L DUNCAN Case number (if known),

First Name Middte Name Last Name

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
Q) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

 

Who else has or had access to it? Describe the contents Do you still
A have it?
CI No
: Name of Storage Facility Name QO Yes
; Number Street Number Street
CityState ZIP Code
j
| City State ZIP Code
ESTEE tcontity Property You Hold or Control for Someone Else
, 23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.

: w No
> (2 Yes. Fill in the details.
i
Where is the property? Describe the property Value

Owner's Name $

b Street
Number Street
City State ZiP Code

i City State ZIP Code

i

Ee ove Detalls About Environmental Information

 

For the purpose of Part 10, the following definitions apply:

& Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,

including statutes or regulations controlling the cleanup of these substances, wastes, or material.

a Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or

utilize it or used to own, operate, or utilize it, including disposal sites.

a Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

WZ No

Cl Yes. Fill in the details.

 

 

Governmental unit Environmental law, if you know it
Name of site Governmental unit
Number Street Number Street

 

City State ZIP Code

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

_ Date of notice

page 10

 

 
Debtor 1 LATRANEICE L DUNCAN Case number (if known),

First Name Middle Name Last Name

 

 

25. Have you notified any governmental unit of any release of hazardous material?

Wi No

() Yes. Fill in the details.

 

 

 

 

Governmental unit Environmenta! law, if you know it Date of notice

: Name of site Governmental unit :
i
: Number Street Number Street oo , ~~
: i
i City State ZIP Code :
}

i j
i

City State ZIP Code ‘

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

No

C2 Yes. Fill in the details.

 

 

 

 

 

Court or agency Nature of the case Status of the
case
Case title.
Court Name a Pending
Q) On appeal
Number Street QO Concluded
Case number City State ZIP Code

Glve Detalis About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
QO) Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
C2 A member of a jimited liability company (LLC) or limited liability partnership (LLP)
() A partner in a partnership
OQ) An officer, director, or managing executive of a corporation

 

CJ An owner of at least 5% of the voting or equity securities of a corporation

| No. None of the above applies. Go to Part 12.
C] Yes. Check ail that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number
Do not include Sociai Security number or !TIN.

 

Business Name

 

 

 

 

EIN; =
Number Street Scere cee eet vate resies pipes siqeepnaiattat sagt ai# tetsangiaetiesitic timed
Name of accountant or bookkeeper Dates business existed
From To :
City — State ZIP Code i. - _ _ a!
Describe the nature of the business Employer Identification number

Do not include Social Security number or ITIN.

 

Business Name

 

 

 

 

 

 

 

EIN; oe
Number Street ~~ ~ ~ ~ ~ ~~
Name of accountant or bookkeeper Dates business existed
| From To
City State ZIP Code - / oo
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 

 
Debtor 1 LATRANEICE L DUNCAN Case number (if known)

First Name Middle Name Last Name

 

 

Employer identification number
_ Do not include Social Security number or ITIN.

 

Business Name

 

 

 

 

City State ZIP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

WZ No

C) Yes. Fill in the details below.

Date issued

 

 

i Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

EIN;
Number Street Name of accountant or bookkeeper Dates business existed
| From To

 

 

umes Sign Below

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

x

signawre of Debtor 1 Signature of Debtor 2

Date bu \\ S Lh Date

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?

W No

Q) Yes

 

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

W No

() Yes. Name of person. . Attach the Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119).

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 
Fillin this information to identify your case:

 

LATRANEICE L_ DUNCAN

First Name Middle Name

Debtor 4

Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name
United States Bankruptcy Court for the: Eastern District of Missouri

Case number
(If known)

 

Check one box only as directed in this form and in

Form 122A-1Supp:

 

wi 1. There is no presumption of abuse.

J 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7
Means Test Calculation (Official Form 122A-2).

CJ 3. The Means Test does not apply now because of
qualified military service but it could apply later.

 

Official Form 122A—1

 

Chapter 7 Statement of Your Current Monthly Income

(al Check if this is an amended filing

1215

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of

Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

BRE catcutate Your Current Monthly Income

 

1. What is your marital and filing status? Check one only.
a Not married. Fill out Column A, lines 2-11.

CJ Married and your spouse is filing with you. Fill out both Columns A and 8, lines 2-11.

() Married and your spouse is NOT filing with you. You and your spouse are:
QO
Q

Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare

under penaity of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7){B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. if the amount of your monthly income varied during the 6 months, add the income for all. 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

, 2. Your gross wages, salary, tips, bonuses, overtime, and commissions
; (before all payroll deductions).

3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in.

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3.

. Net income from operating a business, profession,

 

 

 

i 5
é
i or farm Debtor 1 Debtor 2
i Gross receipts (before ail deductions) $ $
Ordinary and necessary operating expenses -$ -$
‘Net monthly income from a business, profession, or farm $ popy
. 6. Net income from rental and other real property Debtor1 Debtor 2
Gross receipts (before all deductions) $ $.
Ordinary and necessary operating expenses —$ -$
Net monthly income from rental or other reat property $ § poPy

_ 7. Interest, dividends, and royalties

Column B
Debtor 2 or
non-filing spouse

Column A
Debtor 1

$_3,160.00 $

$, §
$ $
$. $.
§

 

Official Form 122A-1

 

Chapter 7 Statement of Your Current Monthly Income

page 1

 

 
Debtor 1 LATRANEICE L DUNCAN Case number (rknown),

 

 

First Name Middle Name Last Name
i Column A Column B
i Debtor 1 Debtor 2 or
: non-filing spouse
8. Unemployment compensation $ $

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: 0...

FOr YOU... eee ceesssececcuceesscstatsuseeveresesessnssssesisaesene $
FOP YOUP SPOUSE... eecsesesscecsseseneesteereneesisessessecsnneeneensanses $

  

; 9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ $

: 10. Income from all other sources not listed above. Specify the source and amount.

: Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. If necessary, list other sources on a separate page and put the total below.

 

 

 

 

 

 

 

 

 

 

 

 

Total amounts from separate pages, if any. +3 +3

' 11. Calculate your total current monthly income. Add lines 2 through 10 for each + _

* column. Then add the total for Column A to the total for Column B. ig 3,160.00) $ “tg 3,160.00
" Total current

monthly income

RES vetermine Whether the Means Test Applies to You

 

 

: 12. Calculate your current monthly income for the year. Follow these steps:

 

12a. Copy your total current monthly income from line 11. ........cccsseseecscecssseeessseseessssseessessteeeseneeesenaneresneseeeeteans Copy line 11heres® | $_ 3,160.00
Multiply by 12 (the number of months in a year). x 12
12b. The result is your annual income for this part of the form. 12. $ 37,920.00,

13. Calculate the median family income that applies to you. Follow these steps:

 

Fill in the state in which you live. : MISSOURI
a enn,
: Fill in the number of people in your household. 2 :
Fill in the median family income for your state and size Of NOUSENOI. 0... eee ce eeeesesseeseestesesesnecaseeceeneeeeseasesseeesaeeeesteateaesseeetents 13. $ 56,574.00

 

 

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

14. How do the lines compare?

14a, @ Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There js no presumption of abuse.
Go to Part 3.

14b. L) Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

Sign Below

  

e under penaity of perjury that the information on this statement and in any attachments is true and correct.

x

 

SGnature of Debtor 1 Signature of Debtor 2
Date od | iS 12 14 Date
MM/ DD /YYYY MM/ DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A-2.
If you checked line 14b, fill out Form 122A—2 and file it with this form.

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2

 

 
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF MISSOURI
DIVISION

Inre DEBTOR NAME,

LaWwanlicd Coaneat pu Case No,__-_-_

Debtor(s).

Verification of Creditor Matrix

The above named debtor(s) hereby certifies/certify under penalty of perjury that the

attached list containing the names and addresses of my creditors (Matrix), consisting of

page(s) and is true, correct and complete.

   

 

  

 

Dene Y
Joint Debtor

Dated: Ou { ) \20(4

(L.F. 2 Rev. 05/03)
KAS MOTORS
3500 S KINGSHWY BLVD
ST LOUIS MO 63139

PROGRESSIVE (FURNITURE)
502 MIDDLE ST
ARCHBOLD OH 43502

CHARTER COMMUNICATIONS
12405 POWERCOURT DR
ST LOUIS MO 63131

ACADEMY BANK
1202 S KIRKWOOD RD

ST LOUIS MO 63122

SPRINT
1801 PARK 270 DR STE 100\
ST LOUIS MO 63146

IRS
1222 SPRUCE
ST LOUIS MO 63103

MISSOURI INCOME TAX
301 W HIGH 330
JEFFERSON CITY MO 65101

ST LOUIS PERSONAL PROPERTY TAX
1200 MARKET
ST LOUIS MO 63103

 
NELNET/MASS DEPT HIGH ED
PO BOX 7878
MADISON WI 53707

NORDSTORM/TD BANK USA
13531 E CALEY AVE
ENGLEWOOD CO 80111

PHEAA/AES/SUNTRUST
PO BOX 61047
HARRISBURG PA 17106

RADIUS GLOBAL SOLUTIONS
7813 GELNROY RD STE 250
EDINA MN 55439

REGIONAL ACCEPTANCE CORP
1424 E FIRE TOWER RD
GREENVILLE NC 27858

TBOM GENESIS RETAIL
PO BOX 4499
BEAVERTON OR 97076

ACCEPTANCE NOW
PO BOX 7878
MADISON WI 53707

VETTEROTT PROP LEMAY HOMES
8006 GRAVOIS RD
ST LOUIS MO 63010

CSAS ENTERPRISES
9535 FOREST LN
DALLAS TX 75243

 
AMEREN UE
POB 790352
ST LOUIS MO 63179

SPIRE
DRAWER 2
ST LOUIS MO 63171

MOHELA
POB 105347
ATLANTA GA 30348

ACIMA
9815 S MONROE ST 4TH FL
SANDY UT 84070

MISSOURI TITLE LOAN
4101-4103 JEFFCO BLVD
ARNALD MO 63010

DISCOVERY FINANCIAL SERVICES
PO BOX 15916
WILMINGTON DE 19850

ENHANCED RECOVERY
POB 57547
JACKSONVILLE FL 32241

FIRST COMMUNITY CU
17151 CHESTERFIELD AIRPORT RD
CHESTERFIELD MO 63005

MEDICREDIT
PO BOX 1629
MARYLAND HEIGHTS MO 63043

MIDLAND FUNDING
2365 NORTHSIDE DR
SAN DIEGO CA 96108

 
